      Case 3:19-cv-00241-DPM Document 20 Filed 04/27/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

TRACY RANGE                                                PLAINTIFF

v.                      No. 3:19-cv-241-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                           DEFENDANT

                            JUDGMENT
     Range's complaint is dismissed with prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
